Citation Nr: 0911597	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a scar, status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1995 to November 
2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for a 
scar, status post right inguinal hernia repair, and assigned 
a noncompensable disability rating, effective November 9, 
2004.  Subsequently, in a December 2008 rating decision, the 
RO increased the evaluation of the Veteran's scar, status 
post right inguinal hernia repair, from a noncompensable 
rating to a 10 percent disability rating, effective November 
9, 2004.

When this claim was originally before the Board in December 
2007, it was remanded for further development. 


FINDING OF FACT

The Veteran's service-connected scar measures 5.5 centimeters 
by 0.3 centimeters and is tender on palpation, is adhered to 
the underlying tissue, and is painful on examination, but has 
not resulted in lost motion or function, has not caused 
underlying soft tissue damage, and does not have skin 
ulceration or breakdown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a service-connected scar, status post right inguinal 
hernia repair, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, 4.118, 
Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805, 7338 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2008).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided in March 2004 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records and provided him with two VA 
examinations.  There is no indication from the claims file 
that the Veteran has sought private treatment for his scar, 
and accordingly, no such records could be obtained.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating

The Veteran was initially granted service connection for a 
scar, status post right inguinal hernia repair, in July 2004 
and was assigned a noncompensable disability rating, 
effective November 9, 2004.  In a December 2008 rating 
decision, the RO increased the disability rating for the 
Veteran's scar from noncompensable to 10 percent disabling, 
effective November 9, 2004.  The Veteran disagrees with this 
assignment and contends that a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The Veteran's scar, status post right inguinal hernia repair, 
is rated under 38 C.F.R. § 4.118, DC 7801.  A rating in 
excess of 10 percent is available where a scar is not 
affecting the head, face, or neck, is deep (i.e., is 
associated with underlying soft tissue damage) or causes 
limited motion, and covers an area exceeding 12 square inches 
(77 square centimeters).  A 10 percent disability rating is 
the maximum, and indeed, the only rating for service-
connected scars under DC 7802, which pertains to scars not 
affecting the head, face, or neck, that are superficial 
(i.e., not associated with underlying soft tissue damage), do 
not cause limitation of motion, and cover an area of 929 
square centimeters or more; DC 7803, which pertains to scars 
that are superficial and unstable (i.e., there is frequent 
loss of covering of skin over the scar); and DC 7804, which 
pertains to scars that are superficial and painful on 
examination.  

Under 38 C.F.R. § 4.118, DC 7805, a scar is rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2007).  In this case, because the scar is 
from an inguinal hernia removal surgery, the appropriate 
affected part is the inguinal hernia, which is rated under 38 
C.F.R. 4.114, DC 7338 (2008).  Under DC 7338, a 10 percent 
rating is assigned for a postoperative recurrent inguinal 
hernia, which is readily reducible and well supported by a 
truss or belt; a 30 percent rating is assigned for small, 
postoperative, recurrent inguinal hernia, or un-operated 
irremediable inguinal hernia, not well supported by a truss 
or not readily reducible; and a 60 percent rating is assigned 
for a large postoperative, recurrent inguinal hernia, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id. 

A review of the record reveals that the Veteran has not 
sought any treatment for his scar.  Additionally, while his 
scar was noted on a December 2004 VA examination, it was not 
thoroughly examined at that time.  

In compliance with the Board's December 2007 remand 
instructions, the Veteran was afforded a VA examination of 
his scar in March 2008.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims folder.  After discussing his pertinent 
history, the examiner noted that the Veteran's scar was not 
tender on palpation, did not adhere to the underlying tissue, 
did not result in lost motion or function, had not caused 
underlying soft tissue damage, and has no skin ulceration or 
breakdown.  The examiner noted that the Veteran reported 
having pain related to his scar.  The examiner also reported 
that the scar was 0.04 inches (1 millimeter) by 2 inches in 
area.  Finally, the examiner diagnosed the Veteran with a 
right inguinal hernia with residual pain on the right side 
and a scar 2 inches in length and 1 millimeter wide, with no 
skin breakdown, no redness, no tenderness, no inflammation, 
and a soft, non-tender abdomen.    

The Veteran was afforded another VA examination in December 
2008.  At the outset of the examination report, the examiner 
indicated that he had reviewed the Veteran's claims folder.  
The examiner noted that, following the November 1999 hernia 
removal surgery, the Veteran had no recurring hernia bulging 
and did not have a hernia upon examination, although he did 
have issues with scarring and pain resulting from the scar.  
The Veteran reported that he gets mild to moderate pain over 
the scar after prolonged standing, lifting, and running.  The 
examiner reported that the scar was 0.3 centimeters by 5.5 
centimeters, was tender on palpation, was adhered to the 
underlying tissue, did not result in limitation of motion, 
had not caused underlying soft tissue damage, and had no skin 
ulceration or breakdown.  The examiner diagnosed the Veteran 
with a right inguinal hernia with surgical repair and stated 
that the only residual of the surgery was the scar and 
residual pain from the scar, but there was no recurrence of 
the hernia itself.  

Although the Veteran contends that his scar meets the 
criteria for a rating in excess of 10 percent, the objective 
medical evidence fails to support his contention.  The March 
2008 VA examination indicates that the Veteran's scar was not 
tender on palpation, did not adhere to the underlying tissue, 
did not result in lost motion or function, did not cause 
underlying soft tissue damage, and did not have skin 
ulceration or breakdown, although it was painful on 
examination.  The December 2008 examiner reported that the 
Veteran's scar did not result in limitation of motion, had 
not caused underlying soft tissue damage, and had no skin 
ulceration or skin breakdown, although it was tender on 
palpation and was adhered to underlying tissue.  
Additionally, the Veteran's scar is only 0.04 inches (1 
millimeter) by 2 inches in area (i.e., 0.08 square inches) 
according to the March 2008 examiner, and 0.3 centimeters by 
5.5 centimeters in area (i.e., 1.65 square centimeters) 
according to the December 2008 examiner.  DC 7801 does not 
apply to this case because the Veteran's scar is not 
associated with underlying soft tissue damage, does not cause 
limited motion, and does not cover an area exceeding 12 
square inches (77 square centimeters).  Additionally, the 
scar has already been assigned the maximum available 
schedular rating under DCs 7802, 7803, and 7804.  Moreover, 
his scar does not cause limitation of motion, does not cover 
an area of 929 square centimeters or more, and is not 
unstable.  
 
The Board has also considered limitation of function of the 
affected part under DC 7805, which in this case, is an 
inguinal hernia.  In this regard, the Board notes the 
December 2008 examiner's report that there was no inguinal 
hernia present and that the Veteran had no problems related 
to the hernia repair surgery aside from some pain from the 
scar.  There is no evidence of record indicating that the 
Veteran currently has a small, postoperative, recurrent 
inguinal hernia, or an unoperated irremediable inguinal 
hernia that is not well supported by a truss or is not 
readily reducible; or evidence that he has a large 
postoperative, recurrent inguinal hernia, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  As such, he is not entitlement to a 
higher or separate rating under 38 C.F.R. 4.114, DC 7338 
(2008).   See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that the critical element in the assignment 
of separate ratings under diagnostic codes is that none of 
the symptomatology is duplicative or overlapping).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for the Veteran's scar, status 
post right inguinal hernia repair, and the claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulation. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).

III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b) (2008).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's scar are not shown 
to cause any impairment that is not already contemplated by 
the rating criteria, and the Board finds that the rating 
criteria reasonably describe his disability.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted for this claim.  


ORDER


Entitlement to a rating in excess of 10 percent for a scar, 
status post right inguinal hernia repair, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


